UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6586


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LATCHMIE NARAYAN TOOLASPRASHAD,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Fayetteville. Terrence W. Boyle,
District Judge. (3:85-cr-00045-BO-1)


Submitted:   July 19, 2012                 Decided:   July 26, 2012


Before DUNCAN, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Latchmie Narayan Toolasprashad, Appellant Pro Se.   Rudolf A.
Renfer, Jr., Assistant United States Attorney, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Latchmie     Narayan    Toolasprashad         appeals   the    district

court’s orders treating his filing as a successive 28 U.S.C.A.

§ 2255 (West Supp. 2012) motion, and dismissing it on that basis

and   denying    his     motion     for       reconsideration.            In     1986,

Toolasprashad    was    convicted    of       murder   and   sentenced      to   life

imprisonment.     He has since sought relief from his conviction

and   sentence   under    § 2255    and       could    not   seek   relief       again

without authorization from this court.                   28 U.S.C.A. § 2255(h).

In his motion for reconsideration, Toolasprashad claimed that he

was no longer in custody for the murder conviction and that his

filing was a writ of error coram nobis.                  We conclude the court

correctly   found      that   Toolasprashad        was    not   eligible       to   be

considered for coram nobis relief based on the finding that he

was on parole and still in custody.                See Jones v. Jerrison, 20

F.3d 849, 852 (8th Cir. 1994) (a parolee remains in custody for

purposes of a habeas corpus petition).                   Accordingly, we affirm

the district court’s orders.

            Additionally,     we    construe      Toolasprashad’s         notice    of

appeal and informal brief as an application to file a second or

successive § 2255 motion.          United States v. Winestock, 340 F.3d

200, 208 (4th Cir. 2003).           In order to obtain authorization to

file a successive § 2255 motion, a prisoner must assert claims

based on either:        (1) newly discovered evidence, not previously

                                          2
discoverable        by   due    diligence,            that    would       be    sufficient      to

establish      by    clear      and      convincing          evidence          that,    but    for

constitutional error, no reasonable factfinder would have found

the   movant     guilty        of   the     offense;         or     (2)    a     new    rule    of

constitutional law, previously unavailable, made retroactive by

the Supreme Court to cases on collateral review.                                    28 U.S.C.A.

§ 2255(h) (West Supp. 2012).                     Toolasprashad’s claim that he is

entitled    to      relief     under       the       rule    announced         in   Padilla      v.

Kentucky, 130 S. Ct. 1473 (2010) does not satisfy either of

these criteria.           Therefore, we deny authorization to file a

successive § 2255 motion.

            Accordingly,            we     affirm.           We     deny       Toolasprashad’s

motion   for     appointment          of    counsel.           We    dispense          with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                                        AFFIRMED




                                                 3